IN THE
                           TENTH COURT OF APPEALS



                                  No. 10-20-00040-CR
                                  No. 10-20-00041-CR

                          IN RE DAMIEN N. CALHOUN


                                 Original Proceeding



                           MEMORANDUM OPINION


       Damien N. Calhoun seeks a writ of mandamus from this Court compelling the

trial court to withdraw an order to withhold funds from his inmate account.              The

procedure necessary to complain about an order to withhold funds from an inmate

account was described in Harrell v. State, 286 S.W.3d 315 (Tex. 2009). See In re Buhl, Nos.

10-19-00478-CR, 10-19-00482-CR, 2020 Tex. App. LEXIS 102 (Tex. App.—Waco Jan. 8,

2020, no pet.). That procedure is to file a motion complaining about the withdrawal order

which should be filed with the trial court clerk for the trial court that signed the order. If

the trial court then denies the relief requested in the motion, then an appeal, which will
be a civil proceeding, can be taken from that denial. There is nothing in the record before

us to indicate Calhoun filed a motion in the trial court complaining about the withdrawal

order.

         Because another procedure is available to Calhoun, he is not entitled to relief by

mandamus. Accordingly, Calhouns’s petitions for writ of mandamus are denied.




                                                  JOHN E. NEILL
                                                  Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Petitions denied
Opinion delivered and filed February 19, 2020
[OT06]




In re Calhoun                                                                        Page 2